                  Case 20-21394-jra      Doc 99     Filed 02/11/21     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

IN RE:                              )
                                    )
JOHN MILEUSNIC                      )                         CASE NO. 20-21394-JRA
Aka John Louis Mileusnic            )                         CHAPTER 7
                            Debtor  )
____________________________________)
NANCY J. GARGULA                    )
UNITED STATES TRUSTEE               )                         Adv. Proc. No. 20-02046
                    Plaintiff       )
                                    )
      v.                            )
                                    )
JOHN MILEUSNIC                      )
                    Defendant       )

                                      AGREED ORDER
                                    DENYING DISCHARGE

         NOW COME the Unites States Trustee Nancy J. Gargula (“U.S. Trustee”), by counsel
Jennifer W. Prokop, Debtor John Mileusnic (“Debtor”), individually and by his attorney, Jason
R. Moseley and/or Miguel Martinez, hereinafter “the Parties,” all who assert and aver that they
have reached an agreement resolving and settling the issues raised by the U.S. Trustee pursuant
to 11 U.S.C. § 727 (a)(8).
         Wherefore, each Party has signed this Agreed Order and respectfully requests that this
Honorable Court accept, approve, and enter this Agreed Order denying John Mileusnic a Chapter
7 discharge in Case Number 20-21394 and only in Case Number 20-21394.
                                    ACKNOWLEDGMENTS
1.       The Debtor hereby acknowledges that he caused a Chapter 7 bankruptcy petition to be
         filed on his behalf in the United States Bankruptcy Court for the Northern District of
         Indiana on September 16, 2014. Debtor’s Petition was docketed as case number 14-
         23124.
2.       The Debtor hereby acknowledges that he received a Chapter 7 discharge in Case No. 14-
         23124 on January 12, 2015.
3.       The Debtor hereby acknowledges that he caused a Chapter 7 bankruptcy petition to be
                Case 20-21394-jra       Doc 99       Filed 02/11/21    Page 2 of 3




      filed on his behalf in the United States Bankruptcy Court for the Northern District of
      Indiana on July 14, 2020. Said Petition was docketed as case number 20-21394.
4.    The Debtor hereby acknowledges that case number 20-21394 was filed less than eight
      years after the filing of case number 14-23124.
5.    The Debtor hereby acknowledges that, pursuant to 11 U.S.C. § 727(a)(8), he is not
      eligible to receive a chapter 7 discharge in case number 20-21394, the current case,
      because this case was filed less than eight years after the filing of Debtor’s prior Chapter
      7 case.
6.    The Debtor acknowledges that he has consulted with his attorney regarding the United
      States Trustee’s above-captioned complaint to deny his receipt of a Chapter 7 discharge
      in this case.
7.    The Debtor acknowledges his desire to resolve the matter without the need for further
      litigation, and hereby agrees to the entry of this Agreed Order denying him a Chapter 7
      discharge in Case Number 20-21394 and only in Case Number 20-23194.
8.    The Debtor acknowledges that his attorney has thoroughly explained the consequences
      that he will suffer if the Court denies him a chapter 7 discharge in this case.
                                             TERMS
9.    The Parties agree and respectfully request that this Honorable Court enter this Agreed
      Order denying John Mileusnic a Chapter 7 discharge in this case, pursuant to 11 U.S.C. §
      727(a)(8), for those debts incurred up to and including July 14, 2020, including those
      listed on Debtor’s Schedule E/F, until such time as Debtor becomes eligible for a Chapter
      7 discharge under 11 U.S.C. 727(a)(8).
10.   Debtor John Mileusnic further waives all rights to appeal the entry of this Agreed Order
      and the denial of his chapter 7 bankruptcy discharge in this case.
11.   The Parties further agree that should the Court reject this stipulation for any reason, the
      Parties shall be free to proceed litigating the merits of the case as they see fit.
12.   The Parties acknowledge and agree that this stipulation contains the entire agreement
      between the Parties. The Parties further acknowledge and agree that the U.S. Trustee has
      not made, nor given any other representations, promises, inducements, or rewards, or
      given or promised to give any other consideration of any kind whatsoever to John
      Mileusnic or anyone else on his behalf.
                                                 2
Case 20-21394-jra   Doc 99   Filed 02/11/21   Page 3 of 3
